Citation Nr: 1043176	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  07-05 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to hypertension.

3.  Entitlement to service connection for osteoarthritis.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to August 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for each of the issues 
listed on the title page of this remand.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he is entitled to service connection for 
hypertension, coronary artery disease, osteoarthritis, tinnitus, 
and bilateral hearing loss because they each began in service, 
or, with respect to the coronary artery disease, that it is due 
to the hypertension.

The Veteran's service treatment records reflect that at service 
entry, examination of the heart, upper extremities, lower 
extremities, spine, and musculoskeletal system were normal.  
Hearing examination revealed normal whispered voice test.  Blood 
pressure was 146/80.  

A December 1957 reenlistment examination revealed normal heart, 
upper extremities, lower extremities, spine, and musculoskeletal 
system.  Blood pressure was 120/80.  Left ear high frequency 
hearing loss was noted on audiogram.  

Service treatment records from May 1961 show complaints of 
soreness in all joints beginning in November 1960, pain in all 
joints, left elbow arthralgias, joint swelling of the right 
elbow, hand, and fingers, as well as chest pain.  An 
electrocardiogram (EKG) was normal.  

An August 1962 missile examination revealed normal heart, upper 
extremities, lower extremities, spine, and musculoskeletal 
system.  There was full range of motion of all joints.  Slight 
right ear hearing loss at high frequency was noted.  It was also 
noted that there were several episodes of arthralgia and swelling 
of the right elbow in 1961.  Blood pressure reading was 136/78.

An August 1965 special duty assignment examination revealed 
normal heart, upper extremities, lower extremities, spine, and 
musculoskeletal system.  Some hearing loss was noted at high 
frequency.  It was noted that the Veteran had a swollen elbow and 
sore knees in 1961.  Blood pressure reading was 134/86.

An October 1966 periodic examination revealed normal heart, upper 
extremities, lower extremities, spine, and musculoskeletal 
system.  It was noted that the Veteran had painful elbows in 1959 
with no recurrence.  Audiogram revealed bilateral hearing loss at 
high frequency.  Blood pressure reading was 128/88.  

A September 1968 remote duty examination revealed normal heart, 
upper extremities, lower extremities, spine, and musculoskeletal 
system.  Audiogram revealed bilateral high frequency hearing 
loss.  Blood pressure reading was 132/94.  It was noted that the 
Veteran had swollen and painful joints.  On his report of medical 
history, the Veteran marked that he had had swollen or painful 
joints.  

At the June 1970 separation examination, heart, upper 
extremities, lower extremities, spine, and musculoskeletal system 
were normal.  Blood pressure reading was 130/82.  It was noted 
that the Veteran had defective hearing at high frequency.  In his 
report of medical history the Veteran indicated that he had had 
swollen or painful joints.  

The post-service medical evidence reflects current diagnoses of 
coronary artery disease, ischemic heart disease, hypertension, 
and polyarthralgia.  There are no diagnoses of hearing loss or 
tinnitus.

The Veteran's service records show that his military occupational 
specialties included road and ground specialist, work control 
specialist, and maintenance and control specialist.  The 
Veteran's DD Form 214 reflects that he received the Vietnam 
Campaign Medal and the Vietnam Service Medal.  

The Board notes that the Veteran has not undergone a VA 
examination in conjunction with any of his service connection 
claims.  In this regard, a VA examination or opinion is necessary 
if the evidence of record (a) contains competent evidence that 
the claimant has a current disability, or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran suffered 
an event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
veteran's service or other service-connected disability, and (d) 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the claims for entitlement to service connection 
for hypertension, heart disease, and osteoarthritis, the Board 
notes that there is evidence in the service treatment records of 
related complaints or findings with respect to chest pain, 
elevated blood pressure readings, and arthralgia of more than one 
joint.  There are also current diagnoses of such disabilities.  
Therefore, the Board finds that the Veteran should undergo a VA 
examination or VA examinations in order to determine the nature 
and etiology of these claimed disabilities.

With respect to the claims for entitlement to service connection 
for tinnitus and bilateral hearing loss, the Board notes that the 
Veteran's service treatment records shows that he had hearing 
loss during service.  Although there is no clinical evidence of a 
current diagnosis, the Veteran is competent to report that he 
currently experiences difficulty hearing and that he experiences 
ringing in his ears.  As such, the Board finds that a VA 
examination is warranted in order to determine the nature and 
etiology of any currently present hearing loss and/or tinnitus.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to the dates of any 
treatment received for the disabilities at 
issue since December 2005, and to furnish 
signed authorizations for the release to the 
VA of private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records (not already in 
the claims folder) from all sources should be 
requested.  All records obtained should be 
added to the claims folder.  

If requests for any private treatment records 
are not successful, VA should inform the 
Veteran of the nonresponse so that he will 
have an opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in support 
of his claim.  38 C.F.R § 3.159 (2010).

2.  Schedule the Veteran for a VA cardiology 
examination, by an appropriate specialist, in 
order to determine the nature and etiology of 
any currently present hypertension and/or 
heart disease.

All indicated studies and tests should be 
accomplished, and all clinical findings should 
be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide an 
opinion with respect to the Veteran's 
hypertension and each currently present heart 
disability as to whether it is at least as 
likely as not (ie., a 50 percent or better 
probability) that the disability is 
etiologically related to service (whether it 
began during service, within one year from 
service discharge, or is otherwise 
etiologically related to service).  Attention 
is directed to the May 1961 service treatment 
record showing complaints of chest pain and 
indicating sinus tachycardia, as well as the 
elevated blood pressure readings in the 
various examination reports listed above.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

If the examiner determines that the 
hypertension is etiologically related to 
service, but that the heart disease is not, 
the examiner should provide the following 
opinion:  is it is at least as likely as not 
(ie., a 50 percent or better probability) 
that the Veteran's currently diagnosed heart 
disability or disabilities is/are aggravated 
by (permanently worsened beyond normal 
progression of the disorder) the 
hypertension.  If the examiner finds that any 
such heart disease is/are aggravated by 
the hypertension, the examiner should 
quantify the degree of aggravation if 
possible.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  Schedule the Veteran for a VA orthopedic 
examination, by an appropriate specialist, in 
order to determine the nature and etiology of 
any currently present joint 
arthritis/arthralgia.

All indicated studies and tests should be 
accomplished, and all clinical findings should 
be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide an 
opinion with respect to any currently present 
arthritis/arthralgia as to whether it is at 
least as likely as not (ie., a 50 percent or 
better probability) that the disability is 
etiologically related to service.  Attention 
is directed to the May 1961 service treatment 
records showing complaints of multiple joint 
arthralgia, elbow swelling, etc.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  Schedule the Veteran for a VA audiology 
examination in order to determine the nature 
and etiology of any currently present hearing 
loss disability and/or tinnitus.
It is imperative that the claims file be made 
available to the examiner for review in 
connection with the examination. All 
audiological findings, including speech 
recognition scores using the Maryland CNC 
Test, should be reported. 

Hearing loss disability for VA purposes should 
be ruled in or ruled out.

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide an 
opinion with respect to any currently present 
hearing loss disability and/or tinnitus as to 
whether it is at least as likely as not (ie., 
a 50 percent or better probability) that the 
disability is etiologically related to 
service.  Attention is directed to the 
multiple service medical examinations 
described above which show evidence of high 
frequency hearing loss.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

5.  Then, after any other indicated 
development is completed, readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before returning the case to the 
Board for further appellate action.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination, without good cause, may have 
adverse consequences on his claim. 38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


